Citation Nr: 1506976	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  10-38 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for right foot arthritis, including as secondary to a service-connected status-post right foot fourth metatarsal fracture.

2.  Entitlement to a compensable rating for status-post right foot fourth metatarsal fracture.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from June 2002 to June 2006. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the RO in Chicago, Illinois, dated in August 2009, and the RO in Milwaukee, Wisconsin, dated in February 2010. 

The Veteran testified at an August 2012 hearing before the undersigned via video conference.  A transcript of this hearing has been associated with the claims file.

In December 2013, the Board remanded the claims for further development.  

The issue of service connection for bilateral hearing loss has been raised by the record in a December 2013 VA Form 21-526 EZ, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


FINDINGS OF FACT

1.  The Veteran does not have a current disability of right foot arthritis.

2.  Throughout the period on appeal, the Veteran's status-post right foot fourth metatarsal fracture disability has not been productive of at least "moderate" impairment of the right foot even when considering the Veteran's complaints of pain, limping, and worsening pain on use.

3.  The available schedular evaluations reasonably describe the service-connected disability throughout the period on appeal.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for right foot arthritis have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310, 3.317 (2014).

2.  The criteria for a compensable rating for status-post right foot fourth metatarsal fracture are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.40-4.59, 4.71a, Diagnostic Code (DC) 5284 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

A July 2009 letter fully satisfied the duty to notify provisions prior to initial adjudication of the Veteran's claims in August 2009 and February 2010.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); see also Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 107 (2010).  The Board notes that, although the July 2009 letter did not address service connection on direct or presumptive bases, the letter did inform the Veteran that a current disability must be shown.  As the lack of a current disability is the grounds for denial of the service connection claim on all possible bases, the Veteran could be reasonably expected to understand what the law required from the notice provided.  Accordingly, the Board concludes that the failure to provide notice as to the alternative theories of entitlement to service connection was harmless.  See Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

As noted above, the Veteran was also afforded a hearing before the undersigned Acting Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ or Decision Review Officer who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issue and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Acting VLJ fulfilled these duties.  During the hearing, the Veteran presented testimony describing the current severity of his disabilities, his course of treatment and treatment providers, and his contentions regarding the adequacy of a VA examination.  This testimony resulted in a remand to develop additional evidence in support of the Veteran's claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service and VA treatment records are in the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The Veteran was afforded a January 2014 medical examination with a February 2014 addendum to obtain an opinion as to whether he has a current disability of right foot arthritis.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This opinion was rendered by a medical professional following a thorough examination and interview of the Veteran and review of the claims file.  The examiner obtained an accurate history and listened to the Veteran's assertions.  The examiner laid a factual foundation consistent with the record on appeal and a reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

The RO provided the Veteran appropriate VA examinations in connection with the increased rating appeal, most recently in January 2014.  The Veteran has not reported receiving any recent treatment specifically for this condition other than at VA treatment mentioned above, records of which are in the file.  There is no evidence, lay or medical, indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  The Veteran filed a February 2014 statement in which he indicated that he had missed work several times due to foot pain.  This statement was signed by the Veteran within one month of the January 2014 examination.  The severity of impairment represented by the Veteran's report of missing work several times was, therefore, contemporaneous with the January 2014 examination.  The February 2014 statement does not indicate a material change after the last examination.  The examination report provides sufficient evidence to apply the ratings schedule and to determine that the schedular rating is adequate to rate the disability.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); see also VAOPGCPREC 11-95.  The January 2014 VA examination report is thorough and supported by VA outpatient treatment records.  The examination in this case is an adequate basis on which to adjudicate the claim.

The Board remanded these issues for additional development in December 2013, including obtaining updated VA treatment records and providing a VA examination and medical opinion.  The records, dated through January 2014, were obtained.  The Veteran underwent a January 2014 VA examination, and a February 2014 addendum opinion was provided.  Additionally, the RO sent the Veteran a Statement of the Case on the issue of an increased rating for status-post right foot fourth metatarsal fracture, which the Veteran timely appealed.  The Board finds that the RO complied substantially with December 2013 remand instructions.  Further remand for additional development of the prior remand instructions is not warranted.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II. Service Connection

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  Whether on direct, secondary, or presumptive (other than undiagnosed illness) bases, service connection requires a current diagnosis of the claimed disability.  38 U.S.C.A. §§ 1110, 1112; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement of having a current disability is met "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim"); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310.  The Board will address service connection for an undiagnosed illness separately.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

The Veteran does not claim, and the record does not show, that he has the requisite medical experience, knowledge or training to qualify as a medical expert.  See 38 C.F.R. § 3.159(a)(1).  For the matters under consideration in this decision, he is a lay person.  See 38 C.F.R. § 3.159(a)(2).  Lay persons are competent to provide opinions on some medical issues falling within the realm of common knowledge.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  
The Board finds that a lay person is not competent to identify arthritis.  Whether arthritis exists in the Veteran's right foot is a complex medical question involving internal and unseen system processes unobservable by the Veteran, including overlapping symptoms with other disorders (e.g., pain).  For example, the Veteran has been diagnosed with pes planus, fungal infection, and a verruca, all of the right foot since the filing of his July 2009 claim for service connection.  See, e.g., July 2009 VA Podiatry Progress Note; August 2009 VA examination report; February 2012 VA Podiatry Consult.  The Veteran has generally described pain, tensing, and cramping in his foot.  August 2009 Statement in Support of Claim.  Unfortunately, he has not explained how he could independently identify arthritis in the face of multiple foot disorders.  Not only was pain associated with all of these conditions, the Veteran has insisted that he should receive a compensable rating on the basis of pain for his service-connected status post right fourth metatarsal fracture.  See, e.g., September 2009 Notice of Disagreement.  Finally, and as discussed below, the medical evidence is in conflict as to whether or not the Veteran has arthritis at all.  Where a complex medical process is in question and the medical authorities are themselves split, the Board cannot accept a lay diagnosis.  

To the extent that the Veteran is reporting a contemporaneous medical diagnosis, his report of arthritis is competent.  See Jandreau, 492 F.3d at 1377.  However, the diagnosis reported by the Veteran appears to be independently reported in his VA treatment records, specifically in April to July 2009 podiatry treatment visits.  The Veteran's report of a contemporaneous medical diagnosis is, therefore, cumulative of the expert evidence of record.  As the Veteran's statement is cumulative of the medical evidence and has no independent probative value, the Board will rely directly on the medical evidence.  The Veteran's statements regarding whether he has arthritis are, therefore, not afforded probative weight.  The Board turns to consider the medical evidence.

The medical evidence in favor of the existence of right foot arthritis comes from April to July 2009 podiatry treatment records.  In April 2009, the Veteran was seen for complaints of pain and aching in his right foot.  A podiatry resident diagnosed cuboid syndrome and osteoarthritis of the tarsometatarsal joint and reviewed the Veteran's X-rays, including an October 2008 X-ray report which was interpreted to be radiographically normal without significant arthritis.  The diagnosis of osteoarthritis was repeated in June 2009, when tinea pedis was added to the current diagnoses and cuboid syndrome dropped.  The last reference is in a July 2009 podiatry note, which mentions osteoarthritis of the tarsometatarsal joint and first "mpj" (metacarpophalangeal joint), right greater than left.  The Veteran's July 2009 claim for service connection for arthritis occurred after these diagnoses.  

There are numerous VA treatment records and examination reports that weigh against a finding of current arthritis of the right foot.  First, the August 2009 VA examination report concluded that X-rays were normal and the examiner did not provide a diagnosis of arthritis.  Second, the Veteran's 2012 podiatry treatment records do not mention arthritis of any form despite similar complaints as in the 2009 records.  Third, the Board remanded the Veteran's claim in December 2013 in part to clarify whether the Veteran had arthritis in the right foot, noting in particular the conflicting findings from the October 2008 X-ray findings, July 2009 podiatry note, and August 2009 VA examination report.  An examination was completed in January 2014 in conjunction with the Board's instructions.  The examiner noted that the X-rays in October 2008 were radiographically normal and that the Veteran had followed with podiatry over the years where a diagnosis of potential osteoarthritis of the tarsometatarsal joint, and first metacarpophalangeal joint was discussed.  The examiner noted that upcoming X-rays were scheduled, but that as of the evidence of record at the time of the examination, there was no evidence of arthritis.  In a February 2014 Addendum opinion, the January 2014 examiner reported that February 2014 X-ray results revealed "no radiographic findings to suggest arthritis."  The examiner further noted that he had reviewed the conflicting medical evidence and concluded that there was no evidence that the Veteran ever had arthritis of the right foot.  

The preponderance of the medical evidence is against a finding that the Veteran has arthritis of the right foot.  Although there are entries of a diagnosis in 2009 from podiatrists, the 2012 podiatry records do not show a diagnosis.  Moreover, the Veteran has not alleged and the record does not otherwise show that his right foot had improved at any point since the filing of the claim.  On the contrary, his sworn testimony in 2012 was that his right foot had worsened.  Given the lack of improvement and the changed diagnosis by the podiatry service, the Board finds that the 2009 diagnosis of osteoarthritis is not entitled to significant probative value.  The remaining medical evidence, in particular the 2014 examination report and opinion, are entitled to significant probative weight because of the consistency in the 2012 treatment records and the 2009 and 2014 medical evaluations in conjunction with this claim.  Moreover, the 2014 medical opinion clearly relies on the radiographic studies to judge whether a diagnosis is warranted, which is application of a general medical principle to the facts of the case.  The 2009 podiatry diagnosis of osteoarthritis does not explain how the diagnosis was reached.  The Board finds that the weight of the evidence preponderates against a current disability of arthritis.  The claim for service connection must be denied on direct, secondary, and presumptive (other than undiagnosed illness) bases.  38 U.S.C.A. §§ 1110, 1112; Brammer, 3 Vet. App. at 225; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310.

In the alternative, the Board has considered whether service connection is warranted under the undiagnosed illness provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  The Veteran qualifies as a Persian Gulf War veteran because he served in Iraq after August 1, 1990, as shown by an Iraq Campaign Medal on the Veteran's DD 214.  38 C.F.R. § 3.317(e)(2).  As described above, the medical evidence is clear that the Veteran has multiple diagnosed disorders of the right foot although only one is service-connected.  Because the Veteran's complaints have resulted in diagnosed illnesses, the Board finds that the Veteran does not have an undiagnosed illness of any form of the right foot.  Service connection under the Gulf War presumption is not warranted.  Id.  

As mentioned, the Veteran has multiple disorders of the right foot.  The Board has considered whether the Veteran may have misidentified the disorder for which service connection was sought.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  The additional disorders of the right foot which have been mentioned include bilateral pes planus, bilateral fungal infections, a wart of the right foot, and an injury from stepping on glass.  See 2008, 2009, and 2012 VA treatment records; see also August 2009 and January 2014 VA examination reports.  Because the Veteran specifically claimed entitlement to a right foot disorder, the bilateral pes planus and fungal infections could not have been the disorder claimed.  Moreover, the glass injury occurred in late 2011 and initial complaint and diagnosis of the wart occurred in 2012.  As a result, the Board finds that all of these additional disorders are not reasonably within the scope of the Veteran's July 2009 claim for service connection.  Further inquiry into them is not warranted.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III. Disability Ratings

The Veteran contends that he is entitled to a compensable rating for a status-post right foot fourth metatarsal fracture.  For the reasons that follow, the Board concludes that an increased rating is not warranted.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14. 
Musculoskeletal disabilities of the foot are rated under Diagnostic Codes 5276 to 5284.  See 38 C.F.R. § 4.71a.  The Veteran's status post right fourth metatarsal fracture has been rated as non-compensable under DC 5284.  Although a noncompensable rating is not listed under that DC, a noncompensable rating may be assigned under any DC where there is no noncompensable rating and the criteria for a compensable rating are not met.  38 C.F.R. § 4.31.  

Under DC 5284, other foot injuries are rated 10 percent when moderate, 20 percent when moderately severe, and 30 percent when severe.  When there is actual loss of use of the foot, a rating of 40 percent is warranted.  38 C.F.R. § 4.71a.  The Board also notes that DC 5283, which addresses nonunion or malunion of tarsal or metatarsal bones, is potentially applicable in this case.  See id.  However, the rating criteria under DC 5283 are identical to the DC 5284 criteria.  Thus, a rating under one would be on the same basis as a rating under the other.  Additionally, although the Veteran is service-connected for a metatarsal fracture, the medical evidence demonstrates that the fracture healed normally and there are no findings of nonunion or malunion of record.  As two ratings on the same basis would constitute pyramiding, the Board will limit the discussion to the currently assigned DC 5284.  

The words "moderate," "moderately severe," and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  Use of terminology such as "mild" and "moderate" by VA examiners or other physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

It is the intention of the rating schedule to recognize any painful, unstable or malaligned joint, due to healed injury, by assigning at least the minimum compensable rating for that joint.  38 C.F.R. § 4.59; see Burton v. Shinseki, 25 Vet. App. 1, 4-5 (2011).  With respect to all service-connected joint disorders, evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. §§ 4.40, 4.45; Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) (holding that, to adequately portray the functional loss of musculoskeletal disabilities, a medical examination must "express an opinion on whether pain could significantly limit functional ability during flare-ups or when the [joint] is used repeatedly over a period of time").  However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45; Johnson v. Brown, 9 Vet. App. 7 (1996).

The Veteran's July 2009 claim for an increased rating indicates that he has continual pain and aching in his right foot and that he has been prescribed orthotics.  In statements received in August 2009 and February 2014, the Veteran reported that his foot hurts all the time.  He reported pain increases with weather changes and with standing or walking for any period of time.  During his testimony before the undersigned, he reported daily pain and swelling with any use.  August 2012 Board Hearing Transcript (Tr.) at 6.  He reported using aspirin and beer for the pain.  Id. at 4.  Finally, the February 2014 statement also indicates that the Veteran had missed several days of work due to his right foot pain.  

The Veteran's spouse submitted a February 2014 statement describing the Veteran's daily foot pain.  Her statement is largely hearsay, comprised of what the Veteran has said.  The Veteran reported daily pain, increasing with barometric pressure changes.  He reported pain when standing on his feet for an extended period of time.  Independent of the Veteran's statements, the Veteran's spouse did indicate that, when the Veteran was at home relaxing and walking around barefoot, his foot would begin to hurt and he would put his tennis shoes on to alleviate some of the pain.  

The Veteran and his spouse are competent to report lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, the Board must weigh these statements in conjunction with all evidence pertaining to the issue.  
A review of VA treatment records shows that the Veteran reported bilateral foot pain on multiple occasions.  In April 2009, the Veteran had mild pain on palpation of the 4th metatarsal cuboid joint on the right.  The Veteran received an L&M insert for trial use.  In June 2009, the Veteran reported bilateral dorsal foot pain, worst in the morning, but persistent throughout the day.  The Veteran reported that nothing alleviated the pain, but walking aggravated it.  On physical examination, the Veteran had no pain in the range of motion of the ankle joint.  He did not have pain on palpation of the bilateral sinus tarsi, cuboids, or plantar fascial bands.  The Veteran did have pain bilaterally on palpation of the first through fourth metatarsals and on the right medial tarsal-metatarsal line.  The Veteran was advised to get orthotics.  In July 2009, the Veteran again sought treatment for bilateral dorsal foot pain.  The Veteran reported worsening pain with temperature drops or ambulation.  The Veteran reported that the left foot felt better after exercises, but denied improvement of the right foot.  He had not obtained the prescribed orthotics.  On physical examination, the Veteran had pain bilaterally on palpation of the first through fourth metatarsals and on the right medial tarsal-metatarsal line.  He also had pain on palpation along the course of the right TP, all five metatarsal heads, and on medial to lateral compression of the right forefoot.  During these visits, the Veteran had five out of five strength in all major muscle groups.

At the VA exam in August 2009, the Veteran complained of ongoing right foot pain.  Upon examination, there was no erythema, ecchymosis, abrasions or lacerations.  He was neurologically intact to light touch to all toes of the right foot.  He was able to heel and toe raise.  He had full range of motion of the right foot and ankle in passive, active and repetitious movement.  There was no abnormal weight bearing or functional limitations.  X-rays were normal.  The examiner noted that he had a normal right foot.  The fracture had healed.  The examiner also opined that the fracture residuals would not limit functional ability during flare-ups or when the foot is used repeatedly over a period of time.  The examiner indicated that there was no impairment or effect on the Veteran's usual occupation or daily activities.  Of note, the Veteran reported that, although his pain increased with walking, his walking was unlimited.

The Veteran contested the adequacy of this examination report during his Board hearing.  Hearing Tr. at 3-5.  He testified that he had been limping on the day of the exam and that he had "screamed a little bit" when the examiner squeezed his right foot.  Id. at 3.  The Veteran indicated that he reported that his pain was a seven on a ten pain scale, but that day his pain was really bad.  Id.  The Veteran also contended that the examiner did not review his X-rays or make a comment on the medical evidence submitted by the Veteran's podiatrist.  Id.  Of note, the Veteran testified that the August 2009 examination occurred on a day when his pain was particularly severe.  Id. at 3.  

The Board finds that the August 2009 examination report is not inadequate.  The Veteran's testimony of claiming his pain was a seven out of ten is consistent with the examination report.  The Veteran denied using orthotics during his hearing, which is consistent with the examiner's report that the Veteran was seeing Orthopedics for evaluation and treatment and that they had him doing home exercises, which, in turn, is consistent with the contents of the podiatry records discussed above.  The examiner's comments indicate review of the podiatry records, which is flatly against the Veteran's assertions.  Additionally, the Veteran claimed the examiner did not review the X-rays; however, the examiner stated that the X-rays were normal, which indicates that the X-rays were reviewed.  

At a general medical visit in January 2012, the Veteran reported having pain in his foot from stepping on a piece of broken glass.  He reported still having foot pain when walking.  He denied numbness or tingling.  Although this treatment report indicates that the glass injury was to the left foot, later entries show the Veteran reported a glass injury to the right foot.  In February 2012, the Veteran was seen by the podiatry service for right foot pain after stepping on glass and for a wart.  The Veteran was given salicylic acid for the wart.  On physical examination, the only elicited pain on palpation was with compression of the hyperkeratotic lesion (wart) of the right foot.  At a March 2012 follow-up, the Veteran reported mild improvement.  He indicated that his foot pain was 5 to 6 out of 10 only in the early morning with the first few steps.  He otherwise denied having pain with any other activity.  On physical exam, the Veteran did not have pain except with compression of the hyperkeratotic lesion of the right foot.  During these visits, the Veteran again had five out of five strength in all major muscle groups.

At the VA examination in January 2014, the Veteran reported that his foot was painful on the bottom and worse with walking.  The examiner noted that he had been treated for a wart and stepping on a piece of glass, which had resolved.  A physical exam was conducted.  The examiner found the right foot normal on exam with minimal pain on the plantar surface to deep palpation.  The examiner indicated that the Veteran's foot condition impacted his ability to work in that the foot causes him problems if he stands too much or walks, especially if he is sent to special events in his job as a veterans service officer.  The examiner opined that it is less likely that the Veteran's current pain is a result of his in-service injury in 2002.  

The preponderance of the evidence is against a finding that the Veteran's impairment as a result of the status post right fourth metatarsal fracture more nearly approximates "moderate" severity at any time during the period on appeal.  The August 2009 and January 2014 VA examination reports indicate that the Veteran's original fracture injury healed normally.  Although the Veteran is competent to report the presence of pain, he repeatedly denied it having an impact on his daily activities, except noting that it can cause problems at work if he has to stand or walk for too long.  The Veteran's February 2014 statement that he had missed work several times due to his right foot pain is not persuasive.  The Veteran has multiple non-service-connected disabilities of the feet.  Despite the presence of these disorders, the Veteran has not attempted to distinguish the effects of these additional disorders in reporting the effect of the right foot fracture residuals.  Multiple examiners found that the right fourth metatarsal fracture had no impact on his occupation or daily activities and the January 2014 VA examiner specifically noted his opinion that the Veteran's foot pain was not related to the in-service injury.  Although "pain itself does not rise to the level of functional loss," pain which "affects some aspect of 'the normal working movements of the body'" such as "excursion, strength, speed, coordination, and endurance," may constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  As the examiners made specific findings that the Veteran's complained of pain did not result in functional loss, such as in excursion, strength, speed, coordination, or endurance, the Board places great probative value on the medical evidence in resolving whether the Veteran's service-connected fracture residuals result in at least "moderate" impairment.  In sum, the Board finds that the preponderance of the evidence is against a finding that the Veteran's impairment as a result of the status post right fourth metatarsal fracture more nearly approximates "moderate" severity at any time during the period on appeal.  The criteria for a compensable rating under DC 5284 are not met.  38 C.F.R. § 4.71a.

In September 2009 written argument the Veteran's representative indicated that the Veteran should be awarded a minimal compensable rating on the basis of the DeLuca factors.  See 38 C.F.R. §§ 4.45, 4.59; DeLuca, 8 Vet. App. at 206.  However, the Board notes the Veteran's complaints of pain and increasing pain on use have been expressly considered in the finding that his fracture residuals warrant a noncompensable rating.  Thus, the Board concludes that the Veteran has functional impairment congruent with a noncompensable rating.  

The Board has considered the applicability of the remaining DCs concerning the foot.  See 38 C.F.R. § 4.71a.  The Veteran has, but is not in receipt of service connection for, pes planus (flatfeet); DC 5276 is not applicable.  Id.  The Veteran does not have weak foot or pes cavus nor does he have the physical findings listed with those disorders in DCs 5277 and 5278.  Id.  Ratings under those DCs are not warranted.  The 2014 examination report states specifically that the Veteran does not have Morton's neuroma or metatarsalgia.  A rating under DC 5279 is not warranted.  Id.  Finally, the Veteran's service-connected fourth metatarsal fracture has not been shown to involve the toes.  Thus, ratings under DCs 5280-82 are not warranted.  Id.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered the possibility of staged ratings.  The Board, however, concludes that the criteria for a compensable rating have at no time been met.  Accordingly, staged ratings are inapplicable.  See id.  

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

The schedular evaluation for the Veteran's status post right fourth metatarsal fracture disability is not inadequate.  The Veteran's complaints go to pain, aching, and limping.  See, e.g., August 2012 Board Hearing Tr. at 3-4, 6.  However, pain and disturbance of locomotion are expressly anticipated by the Rating Schedule.  See 38 C.F.R. § 4.45(f).  The Veteran does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations reasonably describe the service-connected disability; thus, the schedular evaluations are adequate to rate the Veteran's disability.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  

Entitlement to a total disability rating based on individual unemployability (TDIU) is an alternative theory of all claims for a higher disability rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  TDIU may be raised explicitly by a claimant or inferred from the record.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The evidence shows that the Veteran has been employed with a state Department of Veterans Affairs.  See August 2009 VA examination report.  The Veteran has not alleged and the evidence does not otherwise show that the functional impairment due to the right fourth metatarsal fracture residuals is of such severity as to render the Veteran, even potentially, unemployable.  Thus, the Board concludes that the Roberson requirements are not met and that consideration of TDIU is not warranted.

As such, the Board finds that the preponderance of the evidence is against the Veteran's increased rating claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Service connection for right foot arthritis, including as secondary to a service-connected status-post right foot fourth metatarsal fracture, is denied.

A compensable rating for status-post right foot fourth metatarsal fracture is denied.




______________________________________________
M. Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


